          Case 3:19-cv-01722-VLB Document 36 Filed 08/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

 PRECISION BIOSERVICES, INC.                  :
 D/B/A PRECISION FOR MEDICINE,                :
                                              :    Civ. A. No.: 3:19-cv-01722-VLB
                  Plaintiff,                  :
                                              :
 v.                                           :
                                              :      STIPULATION OF DISMISSAL
 CORE INFORMATICS, LLC,
                                              :           WITH PREJUDICE
                  Defendant.                  :
                                              :             August 18, 2020
                                              :


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to the provisions Fed. R. Civ. P. 41(a)(1)(A) and Fed. R. Civ. P. 41(c),

the parties through their undersigned counsel hereby stipulate to dismissal of the

above captioned action, inclusive of all claims and counterclaims, with prejudice

and without costs or fees to any party.

 PLAINTIFF,                                         DEFENDANT,

 Precision Bioservices, Inc., d/b/a                 Core Informatics, LLC
 Precision for Medicine                             By: /s/ _Thomas J. Rechen___
 By: /s/ _Sean Rose______                           Thomas J. Rechen (ct03385)
 Sean Rose (pro hac vice)                           Jessica D. Solotruk (ct30894)
 Christian J. Jensen (pro hac vice)                 McCarter & English, LLP
 OlenderFeldman LLP                                 CityPlace I
 422 Morris Ave                                     185 Asylum Street
 Summit, New Jersey 07901                           Hartford, Connecticut 06103
 Tel.: 908-964-2485                                 Tel: 860-275-6700
 Fax: 908-810-6631                                  Fax: 860-724-3397
 cjensen@olenderfeldman.com                         trechen@mccarter.com
 srose@olenderfeldman.com                           jsolotruk@mccarter.com

 Counsel for Plaintiff Precision                    Counsel for Defendant
 Bioservices, Inc. d/b/a Precision                  Core Informatics, LLC
 Medicine




                                          1
ME1 34042850v.2
